COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 GRETCHEN VANCE,                                              No. 08-20-00167-CV
                           Appellant,            §
                                                                 Appeal from the
 v.                                              §
                                                               419th District Court
 HURST JOINT VENTURE LP D/B/A  §
 CROSSWATER YACHT CLUB, SUNTEX                               of Travis County, Texas
 VENTURES LLC, AND SUNTEX      §
 MARINA INVESTORS LLC,                                      (TC# D-1-GN-19-002801)
                                                 §
                            Appellees.

                                         O R D E R

       The Court GRANTS the Appellees’ third motion for extension of time within which to file

the brief until January 26, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEES’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Sean M. Higgins, the Appellees’ attorney, prepare the

Appellees’ Brief and forward the same to this Court on or before January 26, 2021.

       IT IS SO ORDERED this 29th day of December, 2020.


                                            PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.